Citation Nr: 1135219	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  03-17 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, evaluated as noncompensably disabling prior to December 9, 2008, and 10 percent disabling from December 9, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel
INTRODUCTION

The Veteran had active military service from January 1969 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing held in Nashville in July 2005.  A transcript of that hearing is of record.  

During the pendency of this appeal, by way of a March 2011 rating decision, the Veteran was granted service connection for posttraumatic stress disorder (PTSD).  As this represents a complete grant of a benefit sought on appeal, this claim of service connection is no longer before the Board.


FINDINGS OF FACT

1.  Prior to December 9, 2008 the Veteran's hearing acuity was manifested by no worse than level II hearing in the right ear, and level I hearing in the left ear.

2.  Since December 9, 2008 the Veteran's hearing acuity has been manifested by no worse than level III hearing in the right ear and level VI hearing in the left ear.


CONCLUSIONS OF LAW

1.  Prior to December 9, 2008 the criteria for a compensable rating for the Veteran's bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.385, 4.1, 4.7, 4.85, Diagnostic Code 6100 (2010).

2.  Since December 9, 2008, the criteria for a rating higher than 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.385, 4.1, 4.7, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to obtain on behalf of the claimant, and (3) any evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 CFR 3.159(b)(1), removes the portion of the regulation which stated that VA would request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties to both notify and assist in correspondence dated in June 2003, October 2005 and August 2009.  (Although the complete notice required by the VCAA was not provided until after the RO adjudicated the appellant's claims, any timing errors have been cured in the process of the previous remand and RO subsequent actions.  Id.)  Regarding VA's duty to notify, the notifications to the Veteran apprised him of what was required to substantiate a claim for an increased rating, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The Veteran was apprised of the criteria for assigning disability ratings and for award of an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), VA and private medical records, and secured audiological examinations in furtherance of his claim.  VA examinations with respect to the issue on appeal were obtained in July 1999 and December 2008.  38 C.F.R. § 3.159(c)(4).  The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case were adequate, as they were predicated on consideration of all of the pertinent evidence of record, and provided information necessary to apply the relevant rating criteria pertaining to the Veteran's hearing loss.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  No duty to assist was unmet.

II.  Background

The Veteran filed an increased rating claim in February 1999 for his service-connected bilateral hearing loss, contending that his hearing loss had grown worse over the years.

The Veteran was afforded a VA audiological evaluation in July 1999 which reported that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
70
70
LEFT
20
15
35
80
80

The puretone threshold averages were 42.5 decibels for the right ear and 52.5 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 96 percent in the left ear.  The VA examiner noted that pure tone audiometry indicated hearing within normal limits through 1000 Hz, with a mild sloping to severe high frequency sensorineural hearing loss in the left ear; and right ear results indicated hearing within normal limits through 2000 Hz with a severe high frequency sensorineural hearing loss.  The VA examiner diagnosed the Veteran with severe bilateral high frequency sensorineural hearing loss.

A December 2008 VA audiological evaluation reported that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
55
80
85
LEFT
30
30
55
90
95

Puretone threshold averages were 61.25 in the right ear, and 67.5 in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 72 percent in the left ear.  The audiologist diagnosed the Veteran with bilateral mild to severe sensorineural hearing loss.

III.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  VA determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App.  55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart  v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).   Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  As noted above, the Veteran's bilateral hearing loss had been evaluated as noncompensably disabling prior to December 9, 2008, and 10 percent disabling since that time.  As such, the Board must determine if the Veteran is entitled to a compensable evaluation prior to December 9, 2008, or higher than 10 percent evaluation since that time.

Defective hearing is rated in accordance with the criteria set forth in 38 C.F.R. §§ 4.85, 4.86.  In evaluating the Veteran's hearing loss, the Board notes that hearing loss evaluations are determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  See, e.g., Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1999).  Ratings range from zero to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(c).  

To rate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Table VI.  Once the auditory acuity levels are determined, Table VII is then applied through use of the resulting auditory acuity level Roman numeral scores, which reveals the disability rating to be awarded.

Entering the examination results from the Veteran's July 1999 VA examination into Table VI (abbreviated below from 38 C.F.R. § 4.85) shows that the right ear warrants a score of II and the left ear warrants a score of I:

% of
discrim-
ination
Table VI - Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII

Entering these results in Table VII, it can be seen that, based on the examination results in July 1999, the Veteran's bilateral hearing loss was noncompensably disabling at that time:

Table - VII Percentage Evaluation
Better Ear
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I

Poorer Ear











Entering the examination results from the Veteran's December 2008 VA examination into Table VI (abbreviated below from 38 C.F.R. § 4.85) shows that the right ear warrants a score of III and the left ear warrants a score of VI:

% of
discrim-
ination
Table VI - Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII

Entering these results in Table VII, it can be seen that, based on the examination results in December 2008, the Veteran's bilateral hearing loss was 10 percent disabling at that time:

Table - VII Percentage Evaluation
Better Ear
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I

Poorer Ear











The Board has considered the provisions of 38 C.F.R. § 4.86, which allow for a higher evaluation when exceptional patterns of hearing loss are present.  However, because the evidence does not show exceptional patterns of hearing loss, a higher evaluation is not warranted.  38 C.F.R. § 4.86 (exceptional patterns are those where the puretone thresholds at each of the four evaluated frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or where the puretone threshold at 1000 Hertz is 30 decibels or less and the puretone threshold at 2000 Hertz is 70 decibels or more).  

In deciding this issue the Board has considered the provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  Under the benefit-of-the-doubt standard, when a Veteran seeks benefits and the evidence is in relative equipoise regarding any issue material to the determination of a matter, the law dictates that the benefit of any doubt belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  However, where, as here, the rating criteria are determined by a mechanical application of numeric designations assigned to audiometric examination results, the record does not raise a doubt.  

Based on the foregoing analysis, the Board finds that the Veteran's bilateral hearing loss does not warrant a compensable rating prior to December 9, 2008, which is the first time it was shown that the criteria for the 10 percent rating were met; nor does the evidence show that a higher (greater than 10 percent) rating is warranted since December 9, 2008.  (There is no indication in the record that the Veteran's loss of acuity is not contemplated by the rating criteria themselves.  38 C.F.R. § 3.321 (2010).)


ORDER

Entitlement to an increased rating for bilateral hearing loss, evaluated as noncompensably disabling prior to December 9, 2008, and as 10 percent disabling from December 9, 2008, is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


